Citation Nr: 1445643	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2013).

The Veteran had active duty service from December 1942 to January 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

FINDING OF FACT

The Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board does not dispute that the Veteran has bilateral hearing loss, nor that he was exposed to hazardous noise in service.  The June 2011 VA examination report shows that the Veteran has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  In addition, the Veteran provided competent, credible testimony that he served as first loader on 5" guns aboard four ships with the U.S. Navy, and could not hear for up to a day following the naval bombardments that occurred prior to troop landings.  The Veteran's service personnel records show that he was indeed stationed aboard four different naval ships during service.  As the Veteran's duties are consistent with in-service noise exposure, the Board acknowledges that the Veteran was exposed to hazardous noise while in service.

The Board finds that the Veteran's in-service hazardous noise exposure is related to his current bilateral hearing loss.  The Veteran has provided competent statements that his hearing loss began in service.  The Veteran's son stated that he noticed his father's hearing problems have continued since they began approximately 50 years ago.  The Board has no reason to doubt the credibility of these statements.  The Board acknowledges that the record contains an unfavorable nexus opinion from a VA audiologist dated in June 2011.  However, that medical opinion does not address the Veteran's in-service noise exposure or other relevant medical history.  The audiologist also failed to address the credible reports of a decrease in hearing acuity beginning in the Veteran's forties.  Thus, the Board affords the VA audiologist's opinion little probative value.  As the weight of the evidence is in support of the Veteran's claim, the Board finds that his current bilateral hearing loss is related to service.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


